

116 HR 8689 IH: Connecting Youth to Jobs Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8689IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Ms. Fudge (for herself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award funds to States and local areas for public, subsidized employment programs for youth.1.Short titleThis Act may be cited as the Connecting Youth to Jobs Act.2.PurposeDuring periods which the national rate of youth unemployment is above the full youth employment rate and in excess of the overall national rate, as determined by the Bureau of Labor Statistics, or during a qualifying emergency or economic recession (as determined by the Chairman of the Federal Reserve), it is the purpose of this Act to provide—(1)youth public subsidized employment to assist in State and local improvement activities, including public works, the arts, and community development; and(2)additional and continual funding that is targeted to high poverty areas with historically high youth unemployment rates, particularly high minority youth unemployment rates, for the purpose of creating such employment opportunities.3.DefinitionsIn this Act:(1)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(C)a national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).(2)ESEA termsThe terms local educational agency and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (3)High-poverty areaThe term high-poverty area means a census tract with a youth poverty rate of at least 20 percent during the most recent 5 consecutive years.(4)Historically high youth unemployment levelsThe term historically high youth unemployment levels means any local area with a youth unemployment rate of at least 10 percent, as measured over the most recent decennial censuses, or by the Bureau of Labor Statistics for the most recent 5-year period for which data are available.(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(6)Public education entityThe term public education entities includes—(A)a local educational agency;(B)a State educational agency; or(C)a public institution of higher education.(7)Registered apprenticeship programThe term registered apprenticeship programs means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the ‘‘National Apprenticeship Act’’; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(8)SecretaryThe term Secretary means the Secretary of Labor.(9)Work-based learningThe term work-based learning as the meaning given in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (10)WIOA termsThe terms in-demand industry sector or occupation, individual with a barrier to employment, in-school youth, local area, local board, out-of-school youth, outlying area, recognized postsecondary credential, supportive services, State, State board, and unit of general local government have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).IYouth public employment program101.Formula grants to States and local areas(a)Funding allotments and allocations(1)State allotmentsFor each fiscal year during a period described in section 2, to assist States and outlying areas, and to enable States and outlying areas to assist local areas, in carrying out subsidized public employment programs described in subsection (b) for eligible youth, from the funds appropriated under section 103(1), the Secretary of Labor shall—(A)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and(B)award a grant to each outlying area that complies with the requirements of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to carry out subsidized youth public employment programs for eligible individuals. (2)Within State allocations(A)Statewide activitiesEach State shall reserve 25 percent of the allotment received under paragraph (1)(A) to carry out statewide subsidized public employment programs described in subsection (b).(B)Allocations to local areasA Governor of a State that receives an allotment under paragraph (1), in coordination with relevant State and local stakeholders, shall use any remaining amounts (after reserving funds under subparagraph (A)), to allocate funds to local areas, as long as not less than 65 percent of such remaining amount is allocated to—(i)high-poverty local areas with the highest youth unemployment rate compared to other local areas in the State; and(ii)local areas with historically high levels of youth unemployment within the State.(b)Uses of funds(1)Subsidized public employment programs(A)In generalFunds allotted to States for statewide programs, and funds allocated to local areas under subsection (a), shall be used to carry out subsidized public employment programs described in paragraph (3) that—(i)lead to unsubsidized, full-time employment; or(ii)provide the necessary skills and competency attainment of at least 1 recognized postsecondary credential to further the education or career of youth participants.(2)Funding allocationsOf the funds described in paragraph (1):(A)Not less than 60 percent of the funds for program year 2021 shall be used for wages and employment benefits to individuals employed in subsidized public employment programs funded under this section.(B) Not less than 30 percent of the funds for program year 2021, and not less than 20 percent of such funds for any program year thereafter, shall be used to provide career services described in section 134(c)(2) of the Workforce Innovation and Opportunity Act, training services, or youth workforce investment activities.(C)Any remaining funds may be used for administrative and other allowable costs (such as supplies, materials, equipment, and health and safety resources) incurred by the State or local area, as determined by the Secretary.(3)ConditionsExcept as otherwise determined by the Secretary, the following conditions shall apply to each subsidized public employment program funded under this section:(A)Only youth residing within the State or local area providing funding for the program shall be employed by such program, and the public services provided under such program, to the extent feasible, shall be designed to benefit the residents of such State or local area.(B)Priority in filling jobs available under such program shall be given to—(i)eligible youth who is an individual with a barrier to employment (including youth of color, opportunity youth or out-of-school youth, low-income youth, youth impacted by the juvenile or adult criminal justice systems, and underemployed youth); and(ii)eligible youth who are recipients of public assistance (or from a family receiving such assistance) or who are eligible for public assistance (or from a family eligible for such public assistance) but not receiving such assistance. (C)Each individual employed under such program shall be a wage, which shall at least be the highest of the following:(i)$12 an hour.(ii)The minimum wage under the applicable State or local minimum wage law.(iii)The prevailing rates of pay for individuals employed in similar occupations by the same employer.(iv)The minimum wage according to the amendments made to section 6 of the Fair Labor Standards Act of 1938, as proposed by H.R. 582 (116th Congress).(D)With respect to a wage determined under subparagraph (C), the Secretary may promulgate regulations to increase such wage after consideration of industry, geographical region, skill requirements, and individual proficiency.(E)An individual may self-attest to meeting the requirements to be an eligible youth, or to receive priority consideration under subparagraph (B), and verification of such eligibility may occur after the individual is employed under the program.(F)Earnings from such program shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 12 months, for purposes of determining the eligibility of the participant (or the participant’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.(G)Such program shall coordinate with the workforce systems and activities promoted by the State or local board to connect eligible youth to educational or career opportunities.(H)Such program shall establish or expand diversity and inclusion opportunities and collect disaggregated data on related efforts.(c)EligibilityTo be an eligible youth, an individual shall be an in-school youth or an out-of-school youth.102.Competitive grants to eligible entities(a)In generalFrom the amounts appropriated under section 103(2), the Secretary shall award grants, on a competitive basis, to eligible entities for activities described in subsection (e).(b)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that serve eligible youth who are individuals with a barrier to employment, youth of color, opportunity youth or out-of-school youth, low-income youth, and youth impacted by the juvenile or adult criminal justice systems.(c)Requirements on uses of fundsIn awarding funds under this section the Secretary shall ensure the following:(1)Direct financial assistanceNot less than 40 percent of such funds are used to provide direct financial assistance to eligible youth described in section 101(c) to support such youth with financial needs with respect to entering, remaining enrolled in, and completing a subsidized public employment program described in section 101(b) (including related costs of training, supplies, food and nutrition, housing, transportation, child care, mental health and substance abuse services, payment of fines, or other targeted costs determined allowable by the Secretary).(2)In-demand industry sectors or occupationsNot less than 40 percent of such funds are used to connect eligible youth described in section 101(c) to employers for in-demand industry sectors or occupations, work-based learning opportunities, registered apprenticeship programs, or to reconnect to a public education entity.(3)Diversity and inclusion activities Not less than 10 percent of such funds are used for promoting, creating, or expanding diversity and inclusion activities for the purposes of diversifying workforce systems. (d)Eligible entity defined(1)In generalAn eligible entity means an entity that the Secretary determines to serve a high number or high percentage of eligible youth who are employed in a subsidized public employment programs described in section 101(b) and who are from underrepresented populations.(2)InclusionsAn eligible entity includes—(A)a community-based organization;(B)a State and unit of general local government in a partnership with a community-based organization;(C)a partnership among States and units of general local government, community-based organizations, public education entities, registered apprenticeships, and employers from in-demand industry sectors or occupations; (D)a partnership among community-based organizations and juvenile and adult correctional facilities; or(E)a labor organization or joint labor-management organization.(e)Uses of fundsAn eligible entity that receives a grant under this section—(1)shall use the grant to match eligible youth to subsidized public employment programs funded under title I, and provide hands-on work experience that does not supplant the work of existing employees; and(2)may use a grant received under this section to carry out 1 or more of the following:(A)Establish or expand diversity and inclusion opportunities and collect disaggregated data on related efforts.(B)Provide (directly or through partnerships) technical assistance and supportive services to eligible youth and their families to help navigate supportive services and other Federal and State assistance programs to support the recruitment, retention, and completion of a program funded under title I.(C)Coordinate partnerships with programs funded under title I to connect eligible youth to educational or career opportunities, including to employers for in-demand industry sectors or occupations, work-based learning opportunities, registered apprenticeship programs, or to reconnect to a public education entity.(D)Form comprehensive youth service delivery systems to improve education and employment outcomes for youth and to strategically connect local sectors, systems, and resources by strategically coordinating resources and public, private, and nonprofit funding to create youth pathways to further the education, skills, and access to jobs and successful careers, by—(i)conducting and improving outreach to underrepresented youth and families with respect to the programs funded under section 101; (ii)making appropriate use of existing education, child welfare, social services, and workforce development data collection systems to facilitate the entity’s ability to recruit youth participants; and(iii)developing wide-ranging higher education or employment pathways for youth.(E)Assist in the transition between subsidized youth public employment programs and unsubsidized employment or education.(F)In the case of an eligible entity described in subsection (d)(2)(D), assist in the transition from incarceration with the goal of reducing rates of recidivism and ensuring incarcerated youth and formerly incarcerated youth have access to employment and educational opportunities.103.Authorization of appropriationsThere are authorized to be appropriated—(1)$30,000,000,000 to carry out section 101; and(2)$10,000,000,000 to carry out section 102, of which 5 percent may be used by the Secretary to the build capacity to carry out such section.104.Performance evaluation, data collection, and accountability(a)In generalNot later than 1 year after the first grant is awarded under section 101, and annually thereafter, each program funded under section 101 shall be evaluated by the State board of the State receiving an allotment under section 101 to carry out such program or the local board of the local area receiving an allocation under section 101 to carry out such program.(b)Performance data collectionThe Secretary of Labor shall collect data on—(1)the performance of each program using the disaggregated indicators of performance in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i));(2)the completion rates of the program;(3)the rate of full-time unsubsidized employment after program completion;(4)the rate of reconnection to public education entities after program completion; and(5)the diversity and equal opportunity in such programs.(c)Accountability metricsThe Secretary shall establish a youth work-readiness indicator.105.Report to congressNot later than December 31, 2024, and annually thereafter, the Secretary of Labor shall submit a publicly available report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate that includes—(1)a review and assessment of all information related to the programs funded under this Act;(2)any relevant guidance issued by the Secretary with respect to such programs; and(3)an analysis of equity, diversity, and inclusion activities, best practices, and recommendations for improvement with respect to increasing the success of such programs and outcomes for youth, and participant demographics (while maintaining privacy protections), disaggregated by race, ethnicity, sex, age, and subpopulations described in subparagraphs (B) and (C) of section 129(a)(1) of the Workforce Innovation and Opportunity Act.IIGAO Report201.GAO report(a)In generalNot later than 2 years after the date of the published report in section 105, and every 4 years thereafter, the Comptroller General of the United States shall conduct an independent evaluation of the activities funded under this Act and submit to Congress a report that shall be made publicly available.(b)EvaluationIn conducting the evaluation under subsection (a), the Comptroller General shall consider, as applicable and appropriate, information from the report under section 105.(c)ReportThe report described in subsection (a) shall review, assess, and provide recommendations, as appropriate, on the following:(1)Compliance with the requirements established under this Act.(2)The effectiveness of the requirements established under this Act, associated challenges, and trends in the youth progress made toward the goals described in section 101(b)(1)(A).(3)Federal guidance, best practices, and funding recommendations for related Federal youth employment activities and any innovative State and local actions that improve or further the education or career of youth participants, including employment opportunities that lead to long-term, unsubsidized employment.IIIYouth Student Income Exclusion Under the Supplemental Nutrition Assistance Program 301.Youth student income excluded under the Food and Nutrition Act of 2008Section 5(d)(7) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(d)(7)) is amended by inserting before the semicolon at the end the following:and income earned by a household member who is less than 22 years of age, who is an elementary or secondary school student, and who lives with a natural, adoptive, or stepparent.